\
                                        j JLont fop?         2L &
            csj
                        cr:
                            i
    TO
                  cr.                                            n
          sCS1          o
          CO
                                 z?pr                                      10 ijrrj (\
                                                         Bb /<
2.s***)                                    Jp <ioprt4ji(3              I   vyj
                                21
                                                                                 0o   ,
                  JV U
                                                                           } tess }^s {Q
     rv                                                              it:    *
                                                   SHV
                                r>0
                                  0/i            Unu4 X.J*&*t)
                                    CO
           FILED
                                    0
    T&L&~s         ■'■'■ : '"'■'

    2015 AUG 21



     K€!THE.H3U1 '.CLERK
                                         to

                                   7s/




8




                                         I;    2


                                         h i